Order affirmed, with ten dollars costs and disbursements, with leave to the appellant to move to dismiss on proper grounds, as it may be advised, within ten days. Memorandum: The defendant, the People of the State of New York, appeals from an order denying the motion to dismiss plaintiff’s complaint in an action brought, pursuant to article 15 of the Real Property Law, against the People of the State of New York and the county of Monroe, to compel the determination of claim to real property. The motion was made under rule 107 of the Rules of Civil Practice, to dismiss the complaint upon the grounds that (1) the court has not jurisdiction of the person of the defendant, The People, for the reason that the State, being sovereign, *938cannot be sued without its consent, and (2) the court has not jurisdiction of the subject-matter of the action. The State consents that it be sued in such an action (Real Prop. Law, § 512), the subject-matter of which falls clearly within the provision of the cited section of the Real Property Law. All concur. (The order denies a motion to dismiss the complaint as to the State in an action to foreclose defendants from claiming any rights in certain property in the town of Greece.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ. [See, also, ante, p. 429.]